     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )        CIVIL ACTION FILE NO.
                                         )        1:20-cv-02727-SCJ-RGV
AMIP MANAGEMENT, LLC and                 )
RUBIN LUBLIN, LLC,                       )
                                         )
      Defendants.                        )

            PLAINTIFF’S RESPONSE TO DEFENDANTS’
       MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 12(b) and Local Rule 7, Plaintiff

Glenn Heagerty responds to Defendants’ Motion to Dismiss the First Amended

Complaint (the “FAC” or “Complaint”) [Docket #20] as follows:

                            I.     INTRODUCTION

      This is a Fair Debt Collection Practices Act (“FDCPA”) case. Mr. Heagerty

is a consumer, a resident of the State of Georgia and a homeowner, who resides at

2890 Willow Wisp Way, Cumming, Georgia 30040. FAC [Docket #17], ¶¶ 1 and 8.

      Between November 21, 2019 and January 14, 2020, Defendant AMIP

Management, LLC (“AMIP”) sent four letters to Mr. Heagerty regarding his

mortgage loan. FAC, ¶¶ 9 and 15 and Exhibits B – G. Mr. Heagerty alleges that

AMIP is a “debt collector,” that the four letters AMIP sent him constituted



                                       -1-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 2 of 14




“collection activity” and that AMIP violated 15 U.S.C. § 1692g(a) by failing to

provide him with the information required by that code section. FAC, ¶¶ 36 – 37.

      In February and May, 2020, Defendant Rubin Lublin, LLC (“RL”) sent letters

to Mr. Heagerty in which it threatened to foreclose on his home. FAC, ¶¶ 21 and

27 and Exhibits H and J. However, the Notices of Sale that RL published and sent

to Mr. Heagerty in compliance with Georgia law were defective, making it

impossible for RL to legally foreclosure on Mr. Heagerty’s home. Mr. Heagerty

alleges that RL violated 15 U.S.C. § 1692e(5) by threatening to take an action that

could not legally be taken. FAC, ¶ 41.

      The operative complaint in this case is the First Amended Complaint, which

is Docket #17. On September 15, 2020, Defendants filed a consolidated Motion to

Dismiss the FAC, which is Docket #20. Therein, AMIP argues that the Complaint

fails to state a claim because Mr. Heagerty has not alleged sufficient facts to

demonstrate that AMIP (1) is a “debt collector” or (2) engaged in any “collection

activity” with respect to him. For its part, RL argues that the Complaint fails to

state a claim because the Notices of Sale were not defective and did not legally

preclude the scheduled foreclosure sales. As explained below, the Complaint does

state claims against AMIP and RL, and Defendants’ Motion to Dismiss should be

denied.




                                         -2-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 3 of 14




            II.    ARGUMENT AND CITATION OF AUTHORITIES

      The legal standard governing motions to dismiss for failure to state a claim

is well-known to the Court and warrants only brief discussion here. See, e.g.,

Roberts v. Citimortgage, Inc., No. 1:14-cv-00305-CAP-RGV, 2014 U.S. Dist. LEXIS

189303 at *12-14 (N.D. Ga. May 16, 2014). In his Complaint and under Fed. R. Civ.

P. 8(a)(2), Mr. Heagerty must set forth “a short and plain statement of the claim

showing that [he] is entitled to relief.” Id. at *13. While the Complaint must

contain more than “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action,” it is not required to contain “detailed factual

allegations ….” Id. When evaluating Defendants’ current Motion, the Court must

accept the allegations of the Complaint as true and construe those allegations in

Mr. Heagerty’s favor. Id. As explained below, Mr. Heagerty’s Complaint easily

clears these threshold requirements and “contain[s] ‘enough facts to state a claim

to relief that is plausible on its face.’” Id. at *14, quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

A.    Mr. Heagerty has alleged sufficient facts to plausibly assert that AMIP is a
      “debt collector.”

       On pages 11 - 13 of Defendant’s Brief, AMIP argues that Mr. Heagerty has

failed to state a claim that AMIP is a “debt collector.” That argument is patently

meritless. In his Complaint, Mr. Heagerty alleges that:




                                        -3-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 4 of 14




   • AMIP represents institutional and private investors who purchase

      mortgage loans that are in default. FAC, ¶ 3a.

   • AMIP communicates with consumers regarding their defaulted mortgage

      loans using form letters sent via U.S. Mail. FAC, ¶¶ 3d and 3e.

   • In those form letters, AMIP attempts to: (1) obtain payment of consumers’

      defaulted mortgage loans by offering alternative payment plans that will

      allow consumers to “retain their home[s] and avoid foreclosure” or (2)

      liquidate consumer’s defaulted mortgage loans by offering them the

      opportunity to “vacate” their homes and “be rid of further financial

      obligation” to the lenders that AMIP represents. FAC, ¶ 3g.

   • AMIP’s letters contain admissions that it is a debt collector. FAC, ¶¶ 10, 11,

      16 and 17.

   • AMIP sent such form letters to Mr. Heagerty as part of its efforts to collect

      and/or liquidate his mortgage loan. FAC, ¶¶ 9 and 15 and Exhibits C, D, F

      and G.

   • Over the last 13 years, AMIP has collected or “resolved” defaulted mortgage

      loans totaling over $3 billion. FAC, ¶ 3h.

These allegations, when construed in the light most favorable to Mr. Heagerty,

make out a “plausible” case that AMIP is a debt collector.




                                       -4-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 5 of 14




      Contrary to the arguments on page 12 of Defendant’s Brief, Mr. Heagerty’s

allegations that AMIP is a debt collector are not “conclusory.” A conclusory

allegation is one that merely recites the elements of a cause of action and does not

offer any factual support. For example, in Muhammad v. Ocwen Loan Servicing, No.

1:17-CV-0964-LMM-JSA, 2018 U.S. Dist. LEXIS 239403 at *47 (N.D. Ga. January 23,

2018), this Court granted a defendant’s motion to dismiss where the complaint

contained “only a conclusory allegation that Ocwen is a ‘debt collector’ under the

FDCPA, without factual support.” In contrast, Mr. Heagerty’s allegations that

AMIP is a debt collector are detailed, specific and cite supporting evidence.

      Furthermore, AMIP’s argument that the information on its website does not

establish that it is a debt collector is a straw man. Mr. Heagerty’s allegations

regarding AMIP’s “internet-based” asset management system are not intended to

comprehensively demonstrate that AMIP is a debt collector.           Rather, those

allegations are merely intended to provide factual support for the allegation that

AMIP uses an “instrumentality of interstate commerce,” i.e. the internet, in

connection with its debt collection activities, which is one of the elements of the

definition of “debt collector” set forth in 15 U.S.C. § 1692a(6).




                                         -5-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 6 of 14




B.    Mr. Heagerty has alleged sufficient facts to plausibly assert that he was the
      object of “collection activity” by AMIP.

      On pages 13 - 14 of Defendants’ Brief, AMIP argues that Mr. Heagerty has

not sufficiently alleged that he was the object of “collection activity” by AMIP.

That argument is without merit for numerous reasons.

      First, when read collectively and in context, it is “plausible” that AMIP was

attempting to collect Mr. Heagerty’s mortgage loan. Over the course of seven

weeks, AMIP sent Mr. Heagerty four letters regarding his mortgage loan. FAC,

¶¶ 9 and 15 and Exhibits C, D, F and G. The letters expressly reference Mr.

Heagerty’s “mortgage loan” and his “homeownership problems.” FAC, Exhibits

D and G. The letters suggest that Mr. Heagerty may “wish to vacate” his home

and “be rid of further financial obligation” on his mortgage. FAC, Exhibits C and

F. Alternatively, the letters suggest that Mr. Heagerty may have the opportunity

to “regain equity” in his home through a program designed “to fit [his] current

financial needs,” i.e. a payment plan. Id. If these statements left any doubt as to

AMIP’s intent in sending the letters to Mr. Heagerty, that doubt was erased by the

legend at the bottom of each letter, which unambiguously states that: “This is an

attempt to collect a debt. Any information obtained will be used for that purpose.”

FAC, ¶¶ 10, 11, 16 and 17 and Exhibits C, D, F and G. Based on these facts, Mr.

Heagerty reasonably or “plausibly” believed that AMIP’s letters were an attempt

to collect on his mortgage loan. FAC, ¶¶ 14 and 20.


                                       -6-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 7 of 14




      Second, in its letters to Mr. Heagerty, AMIP makes it clear that it is not the

owner or the servicer of Mr. Heagerty’s mortgage loan.          Ownership of Mr.

Heagerty’s mortgage loan is ascribed to an entity called Residential Credit

Opportunities Trust V-C in AMIP’s November 21, 2019 letters and an entity called

Residential Credit Opportunities Trust V-E in AMIP’s January 14, 2020 letters.

FAC, Exhibits C, D, F and G. All four of the letters identify FCI Lender Services,

Inc. as the servicer of Mr. Heagerty’s mortgage loan. Id. Since AMIP was not the

owner or the servicer of Mr. Heagerty’s loan, it is plausible that AMIP was a debt

collector attempting to obtain payment on Mr. Heagerty’s mortgage loan,

particularly in light of the legend at the bottom of AMIP’s letters, which expressly

stated that “This is an attempt to collect a debt.” Id.

      Third, AMIP’s argument is premised on an overly restrictive interpretation

of the phrase “collection activity.” The FDCPA is a consumer protection statute

and should be construed broadly in order to best serve Congress’ intent. Agrelo v.

Affinity Management Services, LLC, 841 F.3d 944, 950 fn. 11 (11tth Cir. 2016).

Therefore, contrary to the arguments at the bottom of page 13 of Defendant’s Brief,

it is not necessary that AMIP’s letters to Mr. Heagerty expressly use the words

“pay,” “demand” or “fees” in order to qualify as collection activity. The FDCPA

only requires that the debt collector attempt “to obtain payment or liquidation” of

a debt,” which is clearly what AMIP did when it suggested that, inter alia, Mr.



                                         -7-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 8 of 14




Heagerty “vacate” his home and “be rid of further financial obligation” on his

mortgage loan. Heintz v. Jenkins, 514 U.S. 291, 294 (1995), quoting Black's Law

Dictionary 263 (6th ed. 1990) ("To collect a debt or claim is to obtain payment or

liquidation of it … .").

      Fourth, AMIP’s argument that its letters are merely “informational” in

nature “wrongly assumes that a communication cannot have dual purposes.”

Reese v. Ellis, Painter, Ratterree & Adams LLP, 678 F.3d 1211, 1217 (11th Cir. 2012).

There is no question that AMIP’s letters informed Mr. Heagerty of the new owners

and servicer of his mortgage loan. However, as noted above, the letters also

expressly state that they are “an attempt to collect a debt,” reference Mr.

Heagerty’s “homeownership problems” and state that he has options to address

those problems, which include (1) vacating his home to “be rid of further financial

obligation” on his mortgage or (2) reaching new payment terms with his creditors

that “fit [his] current financial needs” and would allow him to “regain equity in

[his] home.” FAC, Exhibits C and F. In light of these facts, it is plausible that AMIP

was not merely providing Mr. Heagerty with information regarding his mortgage

loan, but also attempting to “obtain payment or liquidation” of that loan. See

Heintz, 514 U.S. at 294 (attempt to liquidate a debt is collection activity).

       Finally, AMIP’s argument that the legend at the bottom of its letters to Mr.

Heagerty is irrelevant (and nothing more than an attempt to “err on the side of



                                          -8-
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 9 of 14




caution” in the event it is found to be a “debt collector”) is based on an incorrect

reading of the applicable authorities.     While such an admission may not be

dispositive of the issue, courts in this circuit and district routinely point to the

inclusion of such language in communications from debt collectors and similar

admissions by a defendant as relevant evidence of collection activity. See, e.g.,

Reese, 678 F.3d at 1217; Johnson v. Fay Servicing, LLC, No. 1:17-CV-02513-CC-JCF,

2018 U.S. Dist. LEXIS 221432 at *31 (N.D. Ga. July 2, 2018); Consumer Financial

Protection Bureau v. Universal Debt & Payment Solutions, LLC, No. 1:15-CV-0859-

RWS, 2019 U.S. Dist. LEXIS 46492 at *35 (N.D. Ga. 2019) (“While a company's own

description of its operations might not be conclusive evidence of debt collecting

…, it is still highly relevant.”).

C.     Mr. Heagerty’s Complaint states a claim against Defendant Rubin Lublin.

       In Count 2 of his Complaint, Mr. Heagerty asserts that Defendant Rubin

Lublin violated 15 U.S.C. § 1692e(5) by threatening to foreclose on his home when

it could not legally do so. FAC, ¶ 41. Specifically, Mr. Heagerty alleges that RL

could not foreclose on his home because the Notices of Sale that RL published in

advance of the scheduled foreclosures and provided to Mr. Heagerty were

defective, to wit: (1) the street address, city and ZIP Code of Mr. Heagerty’s home

as set forth in the published Notices of Sale were not “set out in bold type,” as

required by O.C.G.A. § 44-14-162 and (2) the Notices of Sale that RL sent to Mr.



                                         -9-
    Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 10 of 14




Heagerty incorrectly identified AMIP as the “entity who shall have full authority

to negotiate, amend, and modify all terms of the mortgage with the debtor,” in

violation of O.C.G.A. § 44-14-162.2. FAC, ¶ 32.

      On pages 16-17 of Defendants’ Brief, RL argues that its Notices of Sale were

not defective because (1) the “minimum requirements” for foreclosure in Georgia

are set forth in O.C.G.A. § 9-13-140 and (2) the defects identified in the Complaint

(failure to put the street address in bold type and failure to correctly identify the

entity having the authority to negotiate the mortgage) are not imposed by

O.C.G.A. § 9-13-140, but by two other code sections, i.e. O.C.G.A. §§ 44-14-162.2

and 44-14-162(a). Therefore, according to RL, it was legally able to proceed with

foreclosure on Mr. Heagerty’s home, notwithstanding these defects.              That

argument is demonstrably false for several reasons.

      First, RL has already litigated this issue … and lost. As explained in

Paragraphs 33 – 34 of the Complaint, on July 2, 2020, Mr. Heagerty filed an

Emergency Petition for Temporary Restraining Order in the Superior Court of

Forsyth County, seeking to enjoin RL’s threatened foreclosure on his home. FAC,

¶ 32. Therein, Mr. Heagerty “challenge[d] the legality of Defendants’ right to sell

the Property on multiple grounds.” FAC, Exhibit L, p. 1. On July 7, the Hon.

David L. Dickinson granted Mr. Heagerty’s Petition and enjoined the foreclosure

of Mr. Heagerty’s home. Id. In his order, Judge Dickinson held that RL’s Notices



                                        - 10 -
     Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 11 of 14




of Sale were defective because the address of Mr. Heagerty’s home was not in bold

type and “there is a substantial likelihood that Plaintiff will prevail on the merits

of this issue.” Id., p. 3.

       Second, RL’s argument is based on a materially incomplete quotation from

O.C.G.A. § 44-14-162(a). On page 16 of Defendants’ Brief, RL quotes the first

sentence of that code section, but, inexplicably, omits the second sentence. For

purposes of evaluating RL’s argument, the Court should consider both sentences,

which provide that:

       (a) No sale of real estate under powers contained in mortgages, deeds,
       or other lien contracts shall be valid unless the sale shall be advertised
       and conducted at the time and place and in the usual manner of the
       sheriff's sales in the county in which such real estate or a part thereof
       is located and unless notice of the sale shall have been given as
       required by Code Section 44-14-162.2. If the advertisement contains
       the street address, city, and ZIP Code of the property, such
       information shall be clearly set out in bold type.

(Red type and emphasis added.) This second sentence of O.C.G.A. § 44-14-162(a),

which was quoted by Judge Dickinson in his July 7 order, is unambiguous,

mandatory and unquestionably requires that address information in notices of sale

“be clearly set out in bold type.” Since the Notices of Sale at issue in this case failed

to comply with that requirement, they were patently defective and made it

impossible for RL to legally foreclose on Mr. Heagerty’s home.

       Third, with respect to the requirement that a notice of sale identify the entity

with authority to negotiate the mortgage, RL’s argument is contrary to the express


                                          - 11 -
    Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 12 of 14




requirements of Georgia law. O.C.G.A. § 44-14-162.2(a) uses the mandatory term

“shall,” and states that “[s]uch notice shall be in writing, [and] shall include the

name, address, and telephone number of the individual or entity who shall have

full authority to negotiate, amend, and modify all terms of the mortgage with the

debtor … .” The Georgia Supreme Court construes O.C.G.A. § 44-14-162.2(a)

according to its “plain language,” holding that the mortgagor must be given notice

of the identity of the entity with the authority to negotiate the mortgage, regardless

of whether that entity is the holder of the security deed or “someone other than

the deed holder or the noteholder, such as an attorney or servicing agent … .” You

v. JP Morgan Chase Bank, N.A., 293 Ga. 67, 74-75 (2013). “The statute requires no

more and no less.” Id. at 75; see also Mbigi v. Wells Fargo Home Mortgage, 336 Ga.

App. 316, 319-321 (2016) (reversing trial court’s decision to dismiss plaintiff’s

wrongful foreclosure claim where the defendant’s notice of sale failed to comply

with O.C.G.A. § 44-14-162.2(a)).      Therefore, this Court should also construe

O.C.G.A. § 44-14-162.2(a) according to its plain language and reject RL’s invitation

to dispense with the important consumer protections contained therein.

      Finally, the cases cited by RL on page 16 of Defendants’ Brief are easily

distinguished. In Diplomat Construction, Inc. v. State Bank of Texas, 314 Ga. App.

889 (2012), the Georgia Court of Appeals held that evidence of an error in the metes

and bounds description of the foreclosed property did not render the published



                                        - 12 -
    Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 13 of 14




notice of sale defective because the description of the property contained in the

published notice matched the description contained in the security deed. Id. at

894-95.   No party raised an issue regarding the typeface contained in the

advertised notice of sale or the identity of the entity with authority to negotiate the

debt, and the court issued no ruling on those requirements. Similarly, in Southeast

Timberlands, Inc. v. Security National Bank, 220 Ga. App. 359 (1996), the notice of sale

overstated the amount of debt secured by the foreclosed property, but was

otherwise accurate. Id. at 359. The court held that the error was immaterial in the

context of a challenge to a confirmation sale and the issues of typeface or identity

of the entity with authority requirements was never raised or addressed. Id. at

360. On this point, it is also worth noting that RL’s interpretation of the Diplomat

Construction and Southeast Timberlands cases is contrary to Georgia’s long-standing

principles of statutory construction, which require that all words in a statute be

given meaning. See Latham v. Stewart, 140 Ga. 188, 195 (1913) (“It is one of the

fundamental rules of statutory construction that the court should presume that the

legislature intended for all the words of the statute to have some meaning.”)

                                III.   CONCLUSION

      For the reasons set forth above, Mr. Heagerty respectfully requests that the

Court deny Defendants’ Motion to Dismiss the First Amended Complaint.




                                         - 13 -
  Case 1:20-cv-02727-SCJ-RGV Document 24 Filed 09/23/20 Page 14 of 14




    This 23rd day of September, 2020.

MCRAE BERTSCHI & COLE LLC                    /s/ Craig E. Bertschi
1872 Independence Square, Suite D            Craig E. Bertschi
Dunwoody, Georgia 30338                      Georgia Bar No. 055739
                                             ceb@mcraebertschi.com
                                             678.999.1102

                                             Charles J. Cole
                                             Georgia Bar No. 176704
                                             cjc@mcraebertschi.com
                                             678.999.1105

                                             Counsel for Plaintiff




                                    - 14 -
